COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Ernal Lee Brown, Jr. (a/k/a Ernal Lee Lewis, Jr.); Mary Ola Brown
                         (a/k/a Mary Ola Lewis and Mary Williams); and Lenthan Dwayne
                         Brown (a/k/a Lenthan Dwayne Lewis) v. Walker Arenson

Appellate case number:   01-17-00515-CV

Trial court case number: C-1-PB-13-000775

Trial court:             Probate Court No 1 of Travis County

Motion:                  Unopposed Appellants’ Attorney’s Motion to Withdraw as Lead
                         Counsel

Date motion filed:       December 27, 2018

       The unopposed appellants’ attorney’s motion to withdraw as lead counsel is GRANTED.


Judge’s signature: /s/ Michael Massengale
                   Acting individually

Date: December 31, 2018